                 Case 19-12122-KG             Doc 116       Filed 10/01/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



In re                                                         Chapter 11

FOREVER 21, INC., et al.,1                                    Case No. 19-12122
                                                              (Jointly Administered)
            Debtors.
_________________________________/


                 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        PLEASE TAKE NOTICE that landlords, PLAZA LAS AMERICAS, INC. and PLAZA

DEL CARIBE, S.E. (collectively, the “Landlords”), by their attorneys at HOLLAND &

KNIGHT LLP appear in this matter pursuant to Bankruptcy Rules 2002 and 9010 and Sections

102(1), 342 and 1109(b) of the Bankruptcy Code and request that all notices given or required to

be given in this case and all papers served or required to be served in this case, be given to and

served upon the following:

                                         Joaquin J. Alemany, Esq.
                                      HOLLAND & KNIGHT LLP
                                      701 Brickell Avenue, Suite 3300
                                           Miami, Florida 33131
                                            Tel.: 305-789-7763
                                            Fax: 305-789-7799
                                       E-mail: jjalemany@hklaw.com

        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, orders and notices of any application,


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
address is: 3880 N. Mission Road, Los Angeles, California 90031.
               Case 19-12122-KG         Doc 116       Filed 10/01/19   Page 2 of 2



motions, petitions, pleadings, requests, complaints, demands, disclosure statements, plans of

reorganization, and answering or reply papers whether transmitted or conveyed by mail,

delivery, telephone, telegraph, telex, telecopier or otherwise.

        PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right (1) to have final orders in non-core matters entered

only after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related to this case, (3) to have the District

Court withdraw the reference in any matter subject to recoupments to which the Landlord is or

may be entitled under agreements, in law or in equity, all of which rights, claims, actions,

defenses, setoffs and recoupments are expressly reserved.

Dated: October 2, 2019.                       HOLLAND & KNIGHT LLP
                                              Attorneys for Plaza las Americas, Inc.
                                               and Plaza del Caribe, S.E.
                                              701 Brickell Avenue, Suite 3300
                                              Miami, Florida 33131
                                              Telephone: (305) 789-7763
                                              Facsimile: (305) 789-7799
                                              E-mail: jjalemany@hklaw.com

                                              By: /s/ Joaquin J. Alemany
                                                      Joaquin J. Alemany, Esq. (FBN 662380)

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of October, 2019, a true and correct copy of

the foregoing was served via electronic transmission on all CM/ECF registered users for this

case.

                                              By: /s/ Joaquin J. Alemany
                                                      Joaquin J. Alemany, Esq.
#70766721_v1




                                                  2
